Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-19, are rejected under 35 U.S.C. 103 as being unpatentable over Lumbab (US9604438) in view of Butler (US9643392).
With respect to claim 1 Lumbab discloses an acoustic liner, comprising:
An acoustic core comprising an array of resonant cells (cells 142 array is layer 140), the resonant cells comprising a plurality of cell walls and a resonant space defined by the plurality of cell walls; and 
An acoustic screen disposed across the array of resonant cells, the acoustic screen comprising a reticulate membrane (110) and a support lattice (132). 
Lumbab does not disclose wherein the acoustic core comprises a folded acoustic core or at least some of the resonant cells comprise:
An oblique polyhedral cellular structure or
A multitude of sound attenuating protuberances.
Butler discloses an acoustic liner comprising an acoustic core comprising an array of resonant cells (see 34 in figure 2) wherein the acoustic core comprises at least some of the resonant cells comprising a sound attenuating protuberance.

With respect to claim 2 regarding the formation of the acoustic screen using an additive manufacturing technology, as such means of production are known it would have been obvious to select such a means. Additive techniques also known as 3d printing allow for manufacture without wasted material even in the formation of complex shapes, as would have been well known to one of ordinary skill in the art at the time of the effective filing.   
With respect to claim 3 Lumbaba further discloses (see figure 3) wherein the reticulate membrane comprises a multitude of reticulations passing through a membrane matrix.
With respect to claim 4 Lumbab further discloses (column 5) wherein the reticulate membrane has a thickness of from 0.1 mm to 2.0mm (the lower end of the range as disclosed by Lumamba is equal to 0.127 mm).
With respect to claim 5 as it regards the selection of the reticulation size it would have been an obvious matter of tuning the structure as the openings would determine in part the flow properties through the membrane. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 6 With respect to the membrane being flexible or rigid such would be necessarily the case as the membrane is present and would meet one of the limitations.
With respect to claim 7 Lumbaba further discloses (column 5) wherein the membrane or the lattice comprises a polymeric material, a metal alloy or a composite material (carbon fiber reinforced plastic would be considered a composite).

With respect to claim 9 Lumbab as modified discloses wherein the resonant cells comprise a resonant space, and wherein the apertures of the support lattice provide an open area, as to the claimed range of the POA it would have been an obvious matter to select as this would determine in part the flow properties the resonant cavities.  Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 10 Lumbab as modified further discloses (see figure 1 the device is applied to a nacelle which has a curved inner surface ns as such one would recognize that so would the liner) wherein the support lattice or the reticulate membrane comprises a curved surface, the curved surface including an aerodynamic profile (it has flow past it and as such has such a profile) or  Conda surface.
With respect to claim 11 Butler (paragraph spanning columns 3 and 4) discloses the use of membrane layers which are formed of either the same materials or differing materials. This would have been obvious to apply to the membrane to allowed for the different properties of the materials to provide a stronger material. This is known to be the reason for formations of elements out of composites and is thus equally applicable to multilayer structures being formed of multiple different materials.
With respect to claim 12 Lumbaba as modified further discloses wherein the reticulate membrane comprises intra-membrane resonant cells (see membrane front layer of Butler, there are cells formed therein).
With respect to claim 13 Lumbab as modified further disclose wherein the reticulate membrane comprises intra-membrane curved surfaces (the openings are shown to be rounded at the edges and thus the surface through the membrane will be curved, see opening 112).

A turbine, fan rotor a housing or nacelle surrounding the turbine of the fan rotor, the housing or nacelle defining a duct wall and one or more acoustic liners disposed annularly along the duct wall, at least one  of the one or more acoustic liners comprising:
An acoustic core comprising an array of resonant cells (cells 142 array is layer 140), the resonant cells comprising a plurality of cell walls and a resonant space defined by the plurality of cell walls; wherein the acoustic core comprises a folded acoustic core or at least some of the resonant cells comprise:
An oblique polyhedral cellular structure; or 
A multitude of sound attenuation protuberances (see Butler) and 
An acoustic screen disposed across the array of resonant cells, the acoustic screen comprising a reticulate membrane (110) and a support lattice (132). 
With respect to claim 15 Limbab as modified discloses the method of forming including the steps of attaching the elements together (as they are shown attached the broad step of attaching is necessarily disclosed). The respective elements are detailed in the above rejection of the apparatus claims. 
With respect to claim 16 regarding the formation of the acoustic screen using an additive manufacturing technology, as such means of production are known it would have been obvious to select such a means. Additive techniques also known as 3d printing allow for manufacture without wasted material even in the formation of complex shapes, as would have been well known to one of ordinary skill in the art at the time of the effective filing.   
With respect to claim 17 as it regards the formation of the protuberances on the screen this would have been only a rearrangement of the parts of the device and obvious to one of ordinary skill.

With respect to claim 18 regarding the formation of the acoustic screen using an additive manufacturing technology, as such means of production are known it would have been obvious to select such a means. Additive techniques also known as 3d printing allow for manufacture without wasted material even in the formation of complex shapes, as would have been well known to one of ordinary skill in the art at the time of the effective filing.   
With respect to claim 19 Butler discloses the forming of the sound attenuating protuberances on at least a portion of the resonant cells (as they are present they are necessarily formed).
2. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lumbab (US9604438) in view of Butler (US9643392) as applied to claim 15 above and in further view of Porte (US20180174568).
With respect to claim 20 Lumbab as modified discloses the invention as claimed except expressly the use of a folded core technology.
Porte discloses (see figures) the use of a core formed by folding.
It would have been obvious to use such a formation technique to allow for rapid formation of the core. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tien (US9284726) discloses a pyramid core for acoustic liner; Herrera (US20150373470) discloses an acoustic liner and method of forming; Porte (US7484592) discloses a sound attenuation panel comprising a resistive layer; and Akishiev (US7410455) discloses a method for curvilinear folded structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837